Citation Nr: 1121162	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of the left femur.

2.  Entitlement to an increased rating for service-connected chronic sacroiliac fasciitis with degenerative disc disease, currently rated 40 percent disabling.

3.  Entitlement to an initial increased rating for radiculopathy of left lower extremity, currently rated 20 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, and from February 1983 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a 40 percent disability rating for service-connected sacroiliac chronic sacroiliac fasciitis with degenerative disc disease, effective August 14, 2006; granted a separate 20 percent rating for radiculopathy, left lower extremity, effective January 18, 2007; and, denied entitlement to service connection for osteomyelitis left distal femur .  A notice of disagreement was filed in October 2007, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.  The Veteran testified at a hearing before the Board in February 2011; the transcript is of record.

The issues of entitlement to increased ratings for chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy, left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  A preexisting left femur disability was not noted at the time of the Veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the Veteran's osteomyelitis of the left femur existed prior to service, and was not aggravated by service.

3.  Osteomyelitis of the left femur was not manifested in service and is not due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted.  38 U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Osteomyelitis of the left femur was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2010).


Veterans Claims Assistance Act (VCAA) of 2000

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2006, a VCAA letter was issued to the Veteran with regard to his left femur service connection claim.  Such letter predated the February 2007 rating decision.  Thereafter, another VCAA letter was issued to the Veteran in November 2007 with regard to his service connection claim.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA).  A Compensation and Pension examination ordered by VA was conducted and an opinion was proffered in January 2007.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue on appeal.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Veteran's entrance examination and service treatment records do not contain any reference to osteomyelitis of the left femur.  On a July 1979 Report of Medical History, the Veteran checked the 'No' box for 'bone, joint or other deformity.'  A July 1979 Report of Medical reflects that the 'lower extremities' were clinically evaluated as normal and do not comment on any pre-existing disability of the left femur.  As osteomyelitis of the left femur was not "noted" on entrance, the Veteran is presumed to have entered service in sound condition as it pertains to his left femur.  38 U.S.C.A. § 1111.  

While service treatment records reflect complaints related to other maladies, to include the lumbar spine, there are no complaints or treatment related to the left femur.  A November 1979 service treatment record reflects complaints of pain in the kneecap.  The examiner diagnosed patellar pain syndrome.  A September 1980 service treatment record reflects that the Veteran "hurt his knee 7 years ago (pull it out of joint)."  The examiner noted that there was no open laceration, deformity, and after about 15 minutes of standing, the knee began to hurt.  The assessment was chondromalacia patellae (CMP).  A July 1987 Report of Medical Examination reflects that his 'lower extremities' were clinically evaluated as normal.  The Veteran declined to undergo a separation examination.  

In January 2007, the Veteran underwent a Compensation and Pension examination ordered by VA.  The Veteran reported a history of sustaining an acute lumbosacral injury secondary to bending over while in service in 1987.  In 1999, he underwent an L3-4 lumbar laminectomy.  Eight months post laminectomy, he had ongoing progressive left lower extremity radiating thigh and left knee pain.  He underwent x-rays that determined that he had chronic osteomyelitis of his distal femur.  He underwent surgical debridement initially in 1999.  Since then, he had undergone eight separate surgical distal femoral debridements, with the last one in 2004.  Prior to entry into service, he had a positive history of a supracondylar fracture of his left femur at 16 years of age playing basketball that was treated with plaster immobilization.  This is thought to be the nidus or source of his development of his osteomyelitis.  The examiner reviewed the claims folder and service treatment records and noted that the service records were silent for significant report to sick call for left hip pathology, left knee or left femur injury while in service.  Upon physical examination, the examiner diagnosed chronic osteomyelitis left distal femur, and moderate posttraumatic osteoarthritis of the left knee secondary to supracondylar femur fracture at 16 years of age and chronic osteomyelitis distal femur.  The examiner commented that the Veteran presented to the clinic with a severe antalgic gait left lower extremity in reference to his chronic osteomyelitis left femur and traumatic arthritis of his left knee.  Based on the Veteran's history and review of the claims folder, his chronic osteomyelitis of his left distal femur and moderate posttraumatic osteoarthritis of his left knee is not caused by or a result of trauma while in service.  It is further felt that his distal femur osteomyelitis and left knee are neither adjunct nor aggravated by his low back lumbar degenerative disc disease and it is further felt that his left lower extremity moderate posttraumatic osteoarthritis of his left knee and chronic osteomyelitis of his left femur were not aggravated through a tour of duty beyond a normal progression from the original injury pattern at 16 years of age.

In a March 2009 statement from the Veteran, he stated that he broke his left femur at the knee when he was 16 years old.  He reported pain in his left leg since basic training.  

At the Board hearing, the Veteran testified that a medical provider has not told him that his osteomyelitis is due to his other disabilities, but rather that his osteomyelitis "happened first" and caused his disabilities.  

Although a disability pertaining to the left femur was not "noted" on the Veteran's entrance examination, the evidence, taken as a whole, constitutes clear and unmistakable evidence that the Veteran's osteomyelitis of the left femur preexisted service.  While the Veteran did not report a pre-existing disability on entrance into active service, in September 1980 the Veteran voiced complaints related to his knee and reported that he had injured his "knee" 7 years prior, thus in approximately 1973 when he was 15 or 16 years old.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Such statement offered during his period of active service is coupled with his post-service statements which reflect that he injured his left femur prior to service when he was 16 years old.  Moreover, based on the Veteran's lay statements of a pre-existing injury, a review of the claims folder, and examination of the Veteran, the January 2007 examiner opined that his osteomyelitis of the left femur preexisted service.  In consideration of all of this evidence, the Board finds that this constitutes clear and unmistakable evidence that his osteomyelitis of the left femur existed prior to service.

Turning to the question of whether the preexisting left femur disability was aggravated by service, the Board notes that service treatment records reflect two separate complaints related to the "knee" in November 1979 and September 1980.  A flare-up of symptoms, however, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Here, the service treatment records reveal no subsequent injury to the knee, but rather just complaints of pain.  Moreover, following separation from service, chronic osteomyelitis of the left femur was not detected until in or about 1998, thus approximately 18 years after his in-service complaints and 8 years after separation from service.  Thus, there is a lack of continuity of symptomatology.  The Court has held that the absence of evidence of complaint or treatment for the claimed disorder for many years following service is clear and convincing evidence that the disorder was not aggravated by service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim).  Moreover, an examiner has reviewed the claims folder, including the service treatment records, and examined and interviewed the Veteran, concluding that his chronic osteomyelitis of his left femur was not aggravated beyond a normal progression from the original injury pattern when he was 16 years old.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  The minimal complaints related to the "knee," the lack of a diagnosis related to the left femur until 18 years after the in-service complaints and 8 years after separation from service, and the expert medical opinion from the examiner leads to a clear and unmistakable finding that the Veteran's disability of the left femur was not aggravated in service.  

In the alternative, even if the Board were to find that the presumption of soundness had not been rebutted with regard to a pre-existing disability and aggravation of a pre-existing disability, the preponderance of the evidence of record is against service connection.  As detailed, the Veteran complained of knee pain during service, but no specific in-service injury was reported.  Likewise, a chronic disability of osteomyelitis of the left femur was not diagnosed until approximately 8 years after separation from service.  Moreover, the January 2007 examiner opined that his chronic osteomyelitis of his left distal femur and moderate posttraumatic osteoarthritis of his left knee was not due to trauma in service.  There is otherwise no medical evidence to support a finding that his chronic osteomyelitis manifested or is due to his period of active service.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  With regard to any assertion that his chronic disability of the left femur is due to a service-connected disability, there is no medical evidence to support such assertion.  Likewise, the January 2007 examiner opined that his distal femur osteomyelitis and left knee are neither adjunct nor aggravated by the Veteran's low back lumbar degenerative disc disease.  Thus, service connection on a secondary basis or on the basis of aggravation is not warranted.

The Board has considered the Veteran's contention that a relationship exists between his current left femur disability, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and their continuation since service.  However, the Board finds that the reported history of symptoms, and the contemporaneous complaints documented in service treatment records, does not establish that a pre-existing left femur disability was aggravated beyond the natural progression of the disease during service.  As detailed hereinabove, despite the Veteran's documented complaints related to the knee during service, there are no specific complaints related to the left femur and a chronic left femur disability was not diagnosed until approximately 8 years after separation from service.  The Board has weighed the Veteran's statements as to left femur symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence, aggravation, and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  It has been determined that a left femur disability pre-existed service, and an examiner determined that such disability was not aggravated beyond the natural progression of the disease.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the examiner (based on a review of the claims file and with knowledge of the Veteran's pre-service, in-service, and post-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  Thus, service connection is not warranted for osteomyelitis of the left femur.


ORDER

Entitlement to service connection for osteomyelitis of the left femur is denied.


REMAND

Lumbar spine and radiculopathy

At the Board hearing, the Veteran testified that he experiences cracking, popping, and muscle spasms in his lumbar spine.  He reported 20 degrees of flexion and extension, and that he can only stand for approximately 15 minutes with a cane.  He also testified that his condition had worsened since his prior VA examination.

The Board notes that the Veteran's last VA examination was conducted in April 2010.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disability, the Board believes that an examination and opinion is necessary.  See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  Such examination should also address the severity of his radiculopathy of the left lower extremity.

In light of this matter being remanded, updated VA outpatient treatment records should be obtained from the VA Medical Centers (VAMCs) in Gainesville, Florida, and West Palm Beach, Florida.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

A request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased rating for his chronic sacroiliac fasciitis with degenerative disc disease includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  The Veteran has testified that he is unable to maintain employment due to his service-connected chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy of the left lower extremity, and that he was last employed in 2002.  The SSA determined that the Veteran was disabled beginning October 15, 2007, primarily due to his disorders of back (discogenic and degenerative) and secondarily due to his affective or mood disorders.  Thus, in the instant case there is evidence to suggest that the Veteran's service-connected chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy of the left lower extremity is sufficient to warrant referral for extraschedular consideration per § 4.16(b).  

The Veteran should initially be afforded a VA examination to assess whether his chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy of the left lower extremity and other service-connected disabilities (tinnitus, hearing loss) represent marked interference with employment, or have an effect on his ability to secure or follow a substantially gainful occupation.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  Appropriate action to develop the record in this regard is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate a claim for a TDIU, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Updated VA outpatient treatment records from the Gainesville and West Palm Beach VAMCs should be obtained for the period September 23, 2009, to the present.

3.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability and to determine the severity of his radiculopathy, left lower extremity.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The VA examiner should proffer an opinion as to the impact the Veteran's service-connected chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy of the left lower extremity have on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities (chronic sacroiliac fasciitis with degenerative disc disease; radiculopathy of the left lower extremity; hearing loss; tinnitus), and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

4.  The RO should then submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy of the left lower extremity preclude the Veteran from participating in gainful employment for which he is qualified.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

5.  After completion of the above, the RO/AMC should adjudicate the issues of entitlement to increased disability ratings for chronic sacroiliac fasciitis with degenerative disc disease and radiculopathy of the left lower extremity, and adjudicate the issue of entitlement a total disability rating based upon individual unemployability due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(a), (b).  The Veteran and his representative should be notified of the decision and of his appellate rights.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


